Citation Nr: 0124656	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-05 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a total 
left knee replacement subsequent to May 31, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran had a total of 9 years, 2 months, and 12 days of 
active service, to include periods of active service from May 
1943 to October 1946 and from July 1951 to July 1956.

By a decision entered in May 2000, based on evidence showing 
that the veteran had undergone a total left knee replacement 
on April 20, 1999, the RO, among other things, increased the 
rating for the veteran's service-connected left knee 
disability (formerly evaluated as internal derangement) from 
10 to 100 percent, effective from April 20, 1999 to May 31, 
2000, and assigned a 30 percent rating thereafter.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  Because he 
was already in receipt of a 100 percent schedular rating and 
special monthly compensation (SMC) at the "k" rate for 
bilateral deafness, the effect of the RO's decision with 
regard the left knee was to make the veteran eligible for SMC 
at the higher "s" rate for the period April 20, 1999 to May 
31, 2000, with the lower "k" rate resuming thereafter.  See 
38 U.S.C.A. § 1114(k), (s) (West Supp. 2001); 38 C.F.R. 
§ 3.350(a)(5), (i)(1) (2001).  In June 2000, the veteran 
filed a notice of disagreement which, in essence, expressed 
dissatisfaction with the 30 percent rating assigned for his 
left knee disability after May 31, 2000, and the 
corresponding resumption of SMC at the lower "k" rate.  The 
RO furnished him a statement of the case (SOC) in April 2001, 
and he perfected his appeal by filing a VA Form 9 (Appeal to 
Board of Veterans' Appeals) in June 2001.


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  Thereafter, on August 
29, 2001, VA promulgated regulations to implement the new 
law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate a claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  As part of the assistance 
required by the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA is also required to 
afford a claimant a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

In the present case, the veteran indicated in a November 2000 
statement that he had sustained a bad fall earlier that year, 
and that he had been in the hospital and rehabilitation for 
several days.  He indicated that the fall was caused by his 
service-connected left knee disability.  Because the record 
does not contain the reports of that hospitalization and/or 
rehabilitation, a remand is required under the VCAA so that 
efforts can be made to obtain those records, and any other 
relevant records of treatment that have not yet been 
associated with the file.  A remand is also required so that 
he can be afforded another examination of his left knee, 
inasmuch as it appears that an examination conducted in 
November 2000 did not include a review of the claims folder.  
See 38 C.F.R. § 4.2 (2001); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.

2.  As part of the development required 
under the new law, the RO should take 
action to ensure that all relevant and 
obtainable records of VA and/or private 
treatment have been procured for 
association with the veteran's claims 
folder.  The RO should contact the 
veteran and ask him to provide a list 
containing the names of all medical care 
providers who have treated him for his 
left knee since April 1999, and the 
approximate dates of treatment.  He 
should also be requested to include the 
addresses of those care providers, if at 
all possible.  After procuring any 
necessary releases, the RO should make 
reasonable efforts to obtain any records 
of relevant treatment that have not 
already been associated with the 
veteran's claims file.  The RO's efforts 
should include efforts to obtain copies 
of any relevant records of VA treatment 
and/or hospitalization that have not 
already been associated with the file, 
and any records pertaining to the 
hospitalization and rehabilitation the 
veteran has reported undergoing as the 
result of a fall during the year 2000.  
If the RO is unable to obtain all of the 
relevant records sought, the RO should 
notify the veteran of that fact; 
identify the records that it is unable 
to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his 
claims.

3.  After the above development has been 
completed, the RO should schedule the 
veteran for an examination for purposes 
of assessing the severity of his 
service-connected left knee disability.  
The examiner should review the claims 
folder, and should note in the report of 
the examination that the claims folder 
has been reviewed.  All indicated tests 
should be conducted.  The examiner 
should fully describe any surgical scars 
identified in the vicinity of the knee, 
and should indicate whether there is any 
evidence that the scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.  The examiner 
should also indicate whether the knee is 
ankylosed and, if so, whether it is 
ankylosed in full extension, or in 
flexion between zero and 10 degrees, 10 
and 20 degrees, 20 and 45 degrees, or at 
45 degrees or more.  If the knee is not 
ankylosed, the examiner should conduct 
range of motion studies on the knee.  
The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall left knee disability picture, in 
terms of limited motion, and including 
any weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  The examiner should also offer 
an opinion as to whether any pain or 
weakness experienced due to chronic 
residuals is best classified as slight, 
moderate, or severe.  A complete 
rationale for all opinions should be 
provided.

4.  After all required notice and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 and 5262.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


